     Case 2:19-cv-01918-TLN-DB Document 16 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEAN T. SMITH,                                   No. 2:19-cv-1918 TLN DB
12                       Plaintiff,
13           v.                                        ORDER
14    DENNIS BREWER, an individual
      domiciled in New Jersey; WINNETT
15    PERICO, INC., a Colorado corporation,
      d.b.a. WINNETTORGANICS;
16    WINNETTORGANICS, a business entity
      of unknown type; WINNETTORGANICS
17    CATTLE COMPANY, INC., a Colorado
      corporation; WINNETT CATTLE
18    COMPANY, INC. a Colorado corporation,
19                       Defendants.
20
21          On May 8, 2019, plaintiff filed a motion for default judgment and noticed the motion for

22   hearing before the undersigned on June 12, 2020, pursuant to Local Rule 302(c)(19.) (ECF No.

23   12.) On June 8, 2020, the undersigned issued an order continuing the hearing to July 31, 2020,

24   and ordering plaintiff to file proof of service of notice of the motion on defendant. (ECF No. 13.)

25   Plaintiff filed proof of service on June 11, 2020. (ECF No. 14.)

26          Days prior to the July 31, 2020 hearing, the Courtroom Deputy to the undersigned emailed

27   plaintiff’s counsel with information to appear at the July 31, 2020 hearing via videoconference.

28   And the undersigned’s public calendar provided a phone number for telephonic access to the July
                                                       1
      Case 2:19-cv-01918-TLN-DB Document 16 Filed 08/04/20 Page 2 of 2

 1   31, 2020 hearing. On July 31, 2020, this matter came before the undersigned for hearing of

 2   plaintiff’s motion for default judgment. (ECF No. 15.) There was no appearance by any party.

 3           Accordingly, IT IS HEREBY ORDERED that plaintiff’s May 8, 2020 motion for default

 4   judgment (ECF No. 12) is denied without prejudice to renewal.

 5   Dated: August 3, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   DLB:6
     DB\orders\orders.civil\smith1918.oah.073120
19

20
21

22

23

24

25

26
27

28
                                                     2
